DOUGLAS, Judge
(dissenting).
The majority holds that the evidence is insufficient to show that the exhibition of the film “Deep Throat” was commercially done. A showing was made before members of the press and police department as well as what appeared to be a paying guest. One of the viewers went by the cash register. “The cash register rung, there where Mr. Smith [appellant] was at the time, and then he came in and had a seat there.”
The radio and newspaper people were present at the invitation of appellant. Appellant stated that he intended to charge $5.00 for admission to later exhibitions of the film. The film was apparently exhibited in part for advertising purposes. For this he no doubt expected a commercial or monetary gain in the showing of the film. The evidence in this case amounts to a commercial exhibition of the film. I dissent to the reversal of this conviction.